EXHIBIT 10.2


ALLIANT ENERGY CORPORATION


RESTRICTED STOCK AGREEMENT

        THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered
into as of [Date] (the “Grant Date”), by and between Alliant Energy Corporation,
a Wisconsin corporation (the “Company”), and [Name of Employee], a key employee
of the Company (“Employee”).


R E C I T A L S

        WHEREAS, the Company has in effect the Alliant Energy Corporation 2002
Equity Incentive Plan (the “Plan”), which provides for, among other things, the
issuance of shares of common stock, par value $0.01 per share (“Stock”), of the
Company to a Key Employee (as defined in the Plan), at the discretion of the
Compensation and Personnel Committee of the Board of Directors of the Company
(the “Committee”); and

        WHEREAS, the Committee has authorized the grant of shares of Stock to
the Employee, subject to the restrictions provided herein; and

        WHEREAS, the Company and the Employee desire to memorialize this grant
of Stock made to the Employee under the Plan.


A G R E E M E N T

        NOW, THEREFORE, in consideration of the promises and of the covenants
and agreements herein set forth, the parties hereto mutually covenant and agree
as follows:

1.

Award of Restricted Stock. Subject to the terms and conditions of this
Agreement, the Employee is granted [Number of Shares] shares of Stock (the
“Restricted Shares”), subject to adjustment in accordance with the terms of the
Plan.


2.

Restricted Shares. The Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:


(a)  

Forfeiture Restrictions. Except as otherwise provided herein, the Employee may
not sell, assign, pledge, exchange, hypothecate or otherwise transfer, encumber
or dispose of the Restricted Shares other than by transferring them to the
Company or by will or by the laws of descent and distribution; provided,
however, that the Employee may designate a beneficiary or beneficiaries to
exercise the Employee’s rights and to receive the Restricted Shares upon the
Employee’s death. If the Employee’s employment terminates for any reason other
than those reasons set forth in paragraph (c) of this Section 2 prior to the
restrictions lapsing on the Restricted Shares as provided herein, then the
Employee shall forfeit and surrender the Restricted Shares for no consideration.
The foregoing prohibition against transfer and the obligation to forfeit and
surrender the Restricted Shares upon termination of employment are herein
referred to as the “Forfeiture Restrictions.”


(b)  

Lapse of Forfeiture Restrictions. Subject to paragraph (c) of this Section 2,
the Forfeiture Restrictions shall lapse as to all of the Restricted Shares on
the third anniversary of the Grant Date. Except to the extent prohibited by law,
in the event of an approved leave of absence from the Company or period of
Disability (as defined below) of the Employee, the Committee may, in its sole
discretion, extend the lapse date to take into account the period(s) during
which the Employee was not actively employed by the Company.


(c)  

Immediate Lapse of Forfeiture Restrictions. In the event of (i) a Change in
Control (as defined below); (ii) the Employee’s termination of employment from
the Company by reason of death or Disability (as defined below); or (iii) the
Company’s termination of the Employee’s employment without Cause (as defined
below), the Forfeiture Restrictions shall immediately lapse as to any Restricted
Shares that are subject to such restrictions on the date of such Change in
Control or termination of employment, as applicable.


(d)  

Definitions. When used herein, the following terms shall have the meanings
ascribed as follows:


       i.        The Company shall be considered to have terminated the
Employee’s employment for “Cause” if such termination is a result of (A) the
Employee engaging in intentional conduct not taken in good faith that has caused
demonstrable and serious financial injury to the Company, as evidenced by a
determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, in effect after exhaustion or
lapse of all rights of appeal, in an action, suit or proceeding, whether civil,
criminal, administrative or investigative; (B) the Employee being convicted of a
felony (as evidenced by a binding and final judgment, order or decree of a court
of competent jurisdiction, in effect after exhaustion or lapse of all rights of
appeal), which substantially impairs the Employee’s ability to perform his or
her duties or responsibilities, as determined by the Committee or the Board of
Directors of the Company (the “Board”) in its sole discretion; or (C) continuing
willful and unreasonable refusal by the Employee to perform the Employee’s
duties or responsibilities, as determined by the Committee or the Board in its
sole discretion.


       ii.        A “Change in Control” of the Company shall be deemed to have
occurred if an event set forth in any one of the following paragraphs shall have
occurred:


          (1)        any Person (the term “Person” means any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in
concert), other than (A) the Company or any of its subsidiaries, (B) a trustee
or other fiduciary holding securities under any employee benefit plan of the
Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareowners of the Company in
substantially the same proportions as their ownership of Stock (“Excluded
Persons”), is or becomes the “Beneficial Owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates
after [Date], pursuant to express authorization by the Board that refers to this
exception) representing 20% or more of either the then outstanding shares of
Stock or the combined voting power of the Company’s then outstanding voting
securities; or


          (2)        the following individuals cease for any reason to
constitute a majority of the number of directors of the Company then serving:
(A) individuals who, on [Date], constituted the Board and (B) any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 of Regulation 14A under the Securities Exchange
Act of 1934, as amended) whose appointment or election by the Board or
nomination for election by the Company’s shareowners was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on [Date], or whose appointment, election or nomination for election
was previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareowners of the Company at a meeting of
shareowners held following consummation of such merger, consolidation or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or


          (3)        the shareowners of the Company approve a merger,
consolidation or share exchange of the Company with any other corporation or
approve the issuance of voting securities of the Company in connection with a
merger, consolidation or share exchange of the Company (or any direct or
indirect subsidiary of the Company) pursuant to applicable stock exchange
requirements, other than (A) a merger, consolidation or share exchange that
would result in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after [Date], pursuant to express authorization by the
Board that refers to this exception) representing 20% or more of either the then
outstanding shares of Stock or the combined voting power of the Company’s then
outstanding voting securities; or


          (4)        the shareowners of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.


  Notwithstanding the foregoing, no “Change in Control” of the Company shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of Stock
immediately prior to such transaction or series of transactions continue to own,
directly or indirectly, in the same proportions as their ownership in the
Company, an entity that owns all or substantially all of the assets or voting
securities of the Company immediately following such transaction or series of
transactions.


       iii.        The Employee’s employment shall be considered terminated as a
result of his or her “Disability” if as a result of the Employee’s disability
due to physical or mental illness or injury (regardless of whether such illness
or injury is job-related), the Employee shall have been absent from the
Employee’s duties hereunder on a full-time basis for a period of six consecutive
months and, within thirty days after the Company notifies the Employee in
writing that it intends to terminate the Employee’s employment, the Employee
shall not have returned to the performance of the Employee’s duties on a
full-time basis.


3.

Certificate. A certificate evidencing the Restricted Shares shall be issued by
the Company in the Employee’s name upon acceptance hereof by the parties and
upon satisfaction of the conditions of this Agreement. In addition to any other
legends placed on certificates for shares of Stock as determined by the Company,
the certificate for the Restricted Shares shall bear the legend set forth below.


  The sale or other transfer of the shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions as set forth in a Restricted Stock Agreement, dated as
of [Date], by and between Alliant Energy Corporation and the registered owner
hereof. A copy of such Agreement may be obtained from the Corporate Secretary of
Alliant Energy Corporation.


  With respect to any Restricted Shares as to which the Forfeiture Restrictions
have lapsed, the Employee shall be entitled to have issued to him or her a new
certificate for such shares, without the foregoing legend.


4.

Transfer After Lapse of Restrictions. To the extent the Forfeiture Restrictions
have lapsed, the Restricted Shares shall thereafter be freely transferable by
the Employee, provided that the Employee agrees for himself or herself and his
or her heirs, legatees and legal representatives, with respect to all shares of
Stock acquired pursuant to the terms and conditions of this Agreement (or any
shares of Stock issued pursuant to a stock dividend or stock split thereon or
any securities issued in lieu thereof or in substitution or exchange therefor),
that he or she and his or her heirs, legatees and legal representatives will not
sell or otherwise dispose of such shares except pursuant to a registration
statement filed by the Company that has been declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Act”), or except in a transaction which is determined by counsel to the
Company to be exempt from registration under the Act and any applicable state
securities laws; and to execute and deliver to the Company such investment
representations and warranties, and to take such other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
Act and any other applicable securities laws. The Employee agrees that the
certificates representing any of the shares of Stock acquired pursuant to the
terms and conditions of this Agreement may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws.


5.

Voting Rights, Dividends and Other Distributions. Following the issuance of the
Restricted Shares under Section 3 and while the Restricted Shares are subject to
the Forfeiture Restrictions of Section 2:


(a)  

The Employee shall be entitled to exercise full voting rights with respect to
such Restricted Shares.


(b)  

The Employee shall be entitled to receive any cash dividends (whether regular or
otherwise), stock dividends and other distributions (whether paid in cash or
securities) paid or made with respect to the Restricted Shares, provided,
however, that any such dividends or distributions shall be held in the custody
of the Company and shall be subject to the same restrictions on transferability
and forfeitability that apply to the corresponding Restricted Shares. All
dividends or distributions credited to the Employee shall be paid to the
Employee within forty-five (45) days following the full vesting of the
Restricted Shares with respect to which such dividends or distributions were
made.


  Notwithstanding the foregoing, no dividends or distributions shall be payable
to the Employee with respect to, and the Employee shall not have the right to
vote the Restricted Shares with respect to, record dates occurring prior to the
Grant Date, or with respect to record dates occurring on or after the date, if
any, on which the Employee has forfeited the Restricted Shares.


6.

Beneficiary Designation. The Employee may from time to time revoke or change his
or her beneficiary without the consent of any prior beneficiary by filing a new
designation with the Committee. The last such designation that the Committee
receives shall be controlling; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Committee prior
to the Employee’s death, and in no event shall any designation be effective as
of a date prior to such receipt. If no such beneficiary designation is in effect
at the time of the Employee’s death, or if no designated beneficiary survives
the Employee or if such designation conflicts with law, then the Employee’s
estate shall be entitled to receive the Restricted Shares following the death of
the Employee. If the Committee is in doubt as to the right of any person to
receive the Restricted Shares, then the Company may retain the Restricted
Shares, without liability for any interest thereon, until the Committee
determines the person entitled thereto, or the Company may deliver the
Restricted Shares to any court of appropriate jurisdiction, and such delivery
shall be a complete discharge of the liability of the Company therefor.


7.

Adjustments. The Committee may adjust the number of shares subject to this
Agreement in accordance with and pursuant to Section 4(b) of the Plan.


8.

Withholding of Tax. To the extent that the receipt of the Restricted Shares or
dividends or the lapse of any Forfeiture Restrictions results in income to the
Employee for any federal or state income tax purposes, no later than the date as
of which such tax withholding is first required, the Employee shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal or state income tax required to be withheld with respect to such
amount. If the Employee fails to do so, then the Company is authorized to
withhold from any cash remuneration then or thereafter payable to the Employee
any tax required to be withheld by reason of such resulting compensation income.
If the Employee does not make an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, with respect to the Restricted Shares, then
the Employee shall be allowed to satisfy the tax withholding obligations arising
with respect to the Restricted Shares with shares of Stock (including Restricted
Shares upon which the restrictions have lapsed but excluding Restricted
Securities (as defined in the Plan)) having a fair market value equal to the
minimum statutory total tax required to be withheld.


9.

Powers of Company Not Affected. The existence of this Agreement or the
Restricted Shares herein granted shall not affect in any way the right or power
of the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred, or prior preference stock ahead of or
affecting the Stock or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.


10.

Employment. The granting of Restricted Shares under this Agreement shall not be
construed as granting to the Employee any right with respect to continued
employment by the Company. Any question as to whether and when there has been a
termination of the Employee’s employment with the Company shall be determined by
the Committee in its sole discretion.


11.

Interpretation. As a condition of the granting of the Restricted Shares, the
Employee agrees for himself or herself and his or her legal heirs, legatees or
representatives, that any dispute or disagreement that may arise under or as a
result of or pursuant to this Agreement shall be determined by the Committee in
its sole discretion, and any interpretation by the Committee of the terms of
this Agreement or the Plan shall be final, binding and conclusive.


12.

Successors and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. This Agreement
shall be binding upon, and inure to the benefit of the Employee, his or her
legal heirs, legatees and representatives. Except for the designation of a
beneficiary as provided herein, this Agreement may not be assigned by the
Employee, and any attempted assignment shall be null and void and of no legal
effect.


13.

Amendment or Modification. Except as otherwise provided herein, no term or
provision of this Agreement may be amended, modified or supplemented orally, but
only by an instrument in writing signed by the parties.


14.

Governing Law. The validity, construction, and effect of the this Agreement
shall be determined in accordance with the internal laws of the State of
Wisconsin, without reference to conflict of law principles thereof, and
applicable federal law.


15.

Headings. Headings are used in this Agreement solely as a convenience to
facilitate reference. Such headings shall not be deemed in any way material or
relevant to the construction or interpretation of this Agreement.


16.

No Fractional Shares. No fractional shares of Stock or other securities shall be
issued or delivered pursuant to this Agreement, and the Committee in its sole
discretion shall determine (except as otherwise provided in the Plan) whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional shares of Stock or other securities, or whether such
fractional shares of Stock or other securities or any rights thereto shall be
canceled, terminated, or otherwise eliminated.


17.

Subject to Plan. This Agreement is subject in all respects to the terms and
conditions of the Plan.


_________________


[THE SIGNATURES TO THIS AGREEMENT ARE ON THE NEXT PAGE.]

        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officer and the Employee has hereunto affixed
his or her hand as of the day and year first above written.

  ALLIANT ENERGY CORPORATION   (the "Company")                  
By:_____________________________       Its:____________________________        
  EMPLOYEE:               ______________________________       [Name of
Employee]



        I understand that I have the right to name one or more primary
beneficiaries and one or more contingent beneficiaries to receive benefits in
the event that my primary beneficiaries die.

        I hereby make the following beneficiary designations:

Primary Beneficiary: Contingent Beneficiary:     Name:          
_______________________________ _______________________________    
Address:        _______________________________ _______________________________
    Relationship:     _______________________________
_______________________________

(attach a piece of paper with the appropriate information for any multiple
beneficiaries, including the manner of splitting the benefit between
beneficiaries of the same class; if not provided otherwise, all sums payable to
more than one beneficiary of the same class shall be paid equally to those
beneficiaries living at the time of your death)